 AIR CONTROL PRODUCTS, INC.607organizational expenses.Also, member locals of the Joint Councilmust pay a monthly per capita tax to the Joint Council.In these circumstances, we believe that the Petitioner is not com-petent to bargain concerning the terms of the employment of the Em-ployer's employees.As the Board stated in theOregon Teamsterscase,4 a union which has allegiances conflicting with the purpose of pro-tecting and advancing the interest of the employees it represents, asdoes the Petitioner in this case, cannot be a proper representative ofthese employees.Accordingly, we shall grant the Intervenor's motionto dismiss the petition herein.5[The Board dismissed the petition.]CHAIRMAN MCCULLOCII and MEMBER LEEDOM took no part in theconsideration of the above Decision and Order.4 Oregon Teamsters' Security Plan Office, et al.,110 NLRB 207, 211-212.5In view of our determination herein, it is unnecessary to passupon the Intervenor'scontract-bar contention.Air Control Products,Inc.andUnited Steelworkers of America,AFL-CIOandAirco Employees Association,Inc., Party to theContract.Cases Nos. 12-CA-2089 and 12-CA-2201.October 30,1962DECISION AND ORDEROn May 31, 1962, Trial Examiner Henry S. Sahm issued his Inter-mediateReport in the above-entitled consolidated proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices within the meaning of Section 8(a) (1), (2), and(3) of the National Labor Relations Act, as amended, and recom-mending that it cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Intermediate Report.Hefurther found that the Respondent had not engaged in an unfairlabor practice alleged in the complaint, and recommended that suchallegation be dismissed.'Thereafter, both the Respondent and AircoEmployees Association, Inc. (hereinafter referred to as Airco), aParty to the Contract, filed exceptions to the Intermediate Reporttogether with supporting briefs'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.2No exceptions were filed to this recommendation, and we therefore adopt itpro forma.2 The Respondent's request for oral argument is hereby denied, as the record,includingthe exceptions and briefs, adequately presents the issues and the positions of the parties.139 NLRB No. 47. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following exceptions, additions, and modifications :1.We agree with the Trial Examiner, for the reasons set forth inthe Intermediate Report, that Robert O'Malley and Ray Gonzalezare supervisors within the meaning of the Act.We find it unneces-sary to adopt or pass upon his further finding that even if O'Malleyand Gonzalez were not supervisors, these individuals possessed theattributes of representatives of management for whose conduct theRespondent was responsible.2.We also agree with the Trial Examiner that the evidence estab-lishes that the Respondent unlawfully assisted Airco in violation ofSection 8(a) (1) and (2) of the Act.We do not agree, however, withthe Trial Examiner's finding that the evidence establishes domina-tion either in the formation or the administration of this organizationby the Respondent.'We shall therefore not adopt the Trial Exam-iner's recommendation that Airco be completely disestablished.3.We further find, in agreement with the Trial Examiner, thatthe Respondent violated Section 8(a) (1) of the Act by two instancesof interrogation of employees as to their union activities and Sec-tion 8(a) (3) and (1) of the Act by the discharge of employee ThomasCurry and the layoff of employee Ray E. Richburg.TILE REMEDYHaving found that the Respondent has unlawfully assisted, but notdominated, Airco, we shall order that the Respondent cease and de-sist from such activities, and, further, that it shall withdraw andwithhold recognition from Airco unless and until that Union shallhave been certified by the Board as the exclusive representative ofthe employees.The Trial Examiner, relying onVirginia Electric,'recommendedthat the Respondent be ordered to reimburse its employees and formeremployees for moneys paid directly to Airco or deducted from theirwages pursuant to the checkoff provisions of the contract.We notethat the contract, which was executed in a right-to-work State, con-tains no union-security provision.Moreover, there is no evidencethat the employees were coerced into joining Airco or into payingmembership dues.Absent evidence of coercion, we do not believea reimbursement remedy is warranted. Accordingly, we do not adoptthis recommendation of the Trial Examiner.Although not recommended by the Trial Examiner, we shall, inaccordance with the General Counsel's request, require that the Re-3SeeAdhesive Products Corporation,117 NLRB 265, at 267.6Virginia Electric andPower Company v. N.L R.B,319 U.S. 533. AIR CONTROL PRODUCTS, INC.609spondent pay interest on the backpay due Curry and Richburg toremedy the discriminatory discharges in this case.5 Such interest isto be computed at the rate of 6 percent per annum and, utilizing theWoolworth 6formula, to accrue commencing with the last day ofeach calendar quarter of the backpay period on the amount due andowing for each quarterly period and continuing until compliancewith the Order is achieved.7ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Air Control Prod-ucts, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Assisting or interfering with the formation or administration,ofAirco, or with the formation or administration of any other labororganization, or any other organization of its employees, and fromcontributing financial or other support to it or to any other labor or-ganization, and from otherwise interfering with the representation ofits employees through a labor organization of their own choosing inviolation of Section 8 (a) (2) and (1) of the Act.(b)Recognizing or bargaining with Airco or any successor thereto,as the exclusive representative of any of its employees for the purposeof dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment, unless and until said labor organization shall have beencertified as such representative by the Board.(c)Giving effect to or performing the agreement of April 14, 1961,entered into with Airco, or to any modification, extension, supplement,or renewal thereof, or to any superseding agreement with Airco, un-less and until said labor organization shall have been certified by theBoard.(d)Coercively or otherwise unlawfully interrogating employeesconcerning their membership in, or activities on behalf of, UnitedSteelworkers of America, AFL-CIO, or any other labor organizationof its employees, in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.(e)Discouraging membership in United Steelworkers of America,AFL-CIO, or any other labor organization of its employees, by dis-charging any of its employees or by discriminating in any other man-ner in regard to their hire and tenure of employment or any term orcondition of employment.r, Isis Plumbing & IHeatsnq Co.,138 NLRB 716.F. TV. Woolworth Company,90 NLRB 289.7Member Rodgers dissents insofar as the remedial order requires the paymentof inter-est on backpay, for the reasons stated in his dissenting opinion in IsisPlumbing,supra, 610DECISIONSOF NATIONAL LABOR RELATIONS BOARD(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist United Steelworkers of America, AFL-CIO, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Airco EmployeesAssociation, Inc., as the exclusive representative of any of its em-ployees for the purpose of dealing with them concerning grievances,labor disputes, wages, rates of pay, hours of employment, or any othercondition of employment, unless and until such labor organizationshall have been certified by the Board as such representative.(b)Offer Thomas Curry and Ray E. Richburg immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay that they may have sufferedby reason of the discrimination against them, in the manner set forthin the attached Intermediate Report as modified by "The Remedy"section in our Decision and Order herein.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, and allother records necessary or appropriate to permit an analysis of thebackpay amount due the employees designated, together with theirreinstatement rights, under the terms of this Decision and Order.(d)Post at its place of business in Miami, Florida, copies of theattached notice marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith."In the event that this Order Is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." AIR CONTROL PRODUCTS, INC.611IT Is FURTHER ORDERED that the complaint herein, insofar as it allegesthat the Respondent dominated Airco in violation of 8(a) (2) of theAct and interrogated its employees in violation of 8 (a) (1) in otherrespects than as found herein,be, and it hereby is, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL NOT assist,contribute support to,or interfere withthe formation or administrationof Airco EmployeesAssociation,Inc., or any other labor organization of our employees,or other-wise interfere with the representation of our employeesthrough alabor organization of their ownchoosing.WE WILL NOT recognizethe AircoEmployees Association, Inc.,or any successor thereto,as the collective-bargainingrepresenta-tive of any of our employees for the purpose of dealing with suchlabor organization concerning grievances,labor disputes,wages,rates of pay,hours of work,or other conditions of employment, un-less and until said labor organization shall have beencertified bythe National Labor Relations Board as the exclusive representa-tive of our employees.WE WILL NOT perform or give effect to our agreement datedApril14, 1961, withAircoEmployees Association,Inc., or to anymodification,extension,supplement,or renewal thereof or to anysuperseding agreement withAirco, unlessand until said labororganization shall have been certifiedby the National LaborRelations Board.WE WILL NOT give effect to any checkoff cards heretofore exe-cuted by our employees,authorizing the deduction of periodicdues from their wages for remittance to Airco.WE WILL NOT discourage membership in United Steelworkers ofAmerica, AFL-CIO, or anyother labor organization of our em-ployees, bydiscriminating in regardto their hire and tenure ofemployment or any term or condition of employment.WE WILL NOT interrogate our employeesconcerningtheir unionactivities on behalfof UnitedSteelworkersof America, AFT,CIO, or anyother labor organization of ouremployees,in a man-ner in violation of Section 8 (a) (1).WE WILL offer to ThomasCurry and Ray E.Richburg im-mediate and full reinstatement to their former or substantiallyequivalent positions,without prejudice to any seniority or otherrights andprivilegespreviouslyenjoyed, and make them whole672010-63-vo1 13940 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor any loss of pay, or other incidents of the employment relation-ship, which they may have suffered by reason of the discriminationpracticed against them.WE WILL NOT in any manner interfere with. restrain, or coerceour employees in their choice of bargaining representatives, or inany other manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations, or to join or assist any labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities.AIR CONTROL PRODUCTS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the SelectiveService Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Ross Building, 112 East Cass Street, Tampa, Florida, Tele-phone Number, 223-4623, if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on August 17, 1961. and amended charges on October 10and November 22, 1961, by the United Steelworkers of America, AFL-CIO, hereincalled the Charging Party, against Air Control Products, Inc., herein called boththe Respondent and the Company, the Regional Director, acting for the GeneralCounsel, issued a complaint on October 13, 1961, and an amended complaint onDecember 20, 1961. The complaint, as amended, alleges the commission of unfairlabor practices by the Respondent Employer within the meaning of Section8(a) (1),(2), and (3) and Section 2(6) and (7) of the National Labor Relations Act,61 Stat. 135, as amended, herein called the Act.With respect to the unfair labor practices, the complaint, as amended, allegesin substance that the Respondent had questioned employees regarding their unionactivities and threatened them with discharge. In addition, the complaint allegesthat the Respondent initiated, formed, sponsored, promoted, assisted, dominated,and contributed support to, and interfered with the administration of Airco Em-ployeesAssociation,Inc.,herein called Airco.lThe complaint also alleges that''Paragraph 7 was amended by adding subparagraph (f) to read as follows:Has distributed and/or checked off dues and initiation fees and/or assessmentsfor Airco from the pay of its employees.Paragraph 8 was amended at the hearing by addtne an additional allegation which readsas follows :At the time the above collective bargaining contract was executed Airco did notrepresent a majority of the employees for the purpose of collective bargaining. AIR CONTROL PRODUCTS, INC.613Respondent terminated the employment of Thomas Curry and Ray E. Richburgbecause of their union activities.Copies of the complaint and notice were served upon the parties?The answerof Respondent denies the commission of any unfair ILbor practices.Pursuant tonotice, a hearing was held in Miami, Florida, before Trial Examiner Henry S. Salim.All parties were represented by counsel and were afforded full opportunity toparticipate in the hearing, to introduce relevant evidence bearing on the issues,to argue the issues orally upon the record, and to file briefs and proposed findingsof fact and conclusions of law.The Respondent filed a brief on March 12, 1962,which has been fully considered.Various motions were made by the RespondentCompany and Airco Employees Association to dismiss the complaint.Thesemotions are disposed of in the following findings of fact and conclusions of law.3Upon the entire record in the case, and from observation of the demeanor ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,aFlorida corporation,maintains places of business at 5 locationsin the Metropolitan Miami area and employs approximately 300 people .4 It Isengaged in the manufacture, sale, and distribution of aluminum windows, awnings,screens, glass doors, and related products.Respondent during the year 1961, inthe course and conduct of its business operations, purchased, transported and de-livered to its places of business, goods and materials valued in excess of $50,000,which goods and materials were transported to its aforementioned five places ofbusiness directly from States of the United States other than the State of Florida.It is found, therefore, that Respondent is engaged in commerce within the meaningof the Act and that it would effectuate the policies of the Act to assert jurisdictionhereinII.THE LABOR ORGANIZATIONS INVOLVEDUnited Steelworkers of America, AFL-CIO, and Airco Employees Association, Inc.,are labor organizations within the meaning of Section 2(5) of the Act, admittingtomembership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionA few months after the Steelworkers,the Charging Union herein,undertook toorganize the employees in Respondent'sMiami plants,certain of Respondent'sempioyees formed Airco Employees Association,Inc., an independent unionTheGeneral Counsel alleges that the Respondent violated Section 8(a)(1) and (2) ofthe Act in that it not only was the initiator and instigator of Airco Employees As-cociatlon by suggesting to various of its employees that they form their own unionbut that it also implemented this suggestion by contributing support to and dom-inating this organization 5Respondent denies that it had anything to do with the formation and establish-mentof Airco orthat it assisted or dominated this organization either at the timeof its formation or since.On the contrary,asserts Respondent,the idea of formingAircowas wholly conceived and implemented by the employees themselves withno support or assistance from the CompanyAirco, the independent union,statesitwas established by and through the own free will of its members for legitimateunion purposes with no assistance from the Company.The petitions signed by a-Although Airco Employees Association denies it is a party to this proceeding, it wasin all material iesperts tre^ted as a partyand isso regardedand found It was servedwith copies of the complaints, the notice of hearing, and other formal documents anditself presented cei tarn motions before and during the hearing as well as taking an activeiole in the hearingIRespondent's motion to strike the testimony of Curry "for failure to produce one ofhis pie-trial statements" is transparently and palpably frivolous as the record clearly re-veals this was an unintentional inadvertence on the part of General Counsel which wasimmediately rectifiedIIn November 1961 these five plants were consolidated and moved to one location InMiamiThe move was not completed until the end of December.s Section 8(a) (2) prohibits an employer from dominating or Interfering with the forma-tion or administration of a union or to contribute support, financial or otherwise, to it. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDvastmajority of the employees proves, Airco contends, that the employees desiredAirco to represent them which eventually led to a contract being executed betweenAirco and Respondent Company.The General Counsel alleges that during this same period of time, two em-ployees were discriminatorily terminated and others were threatened and questionedregardingtheirunion activities on behalf of United Steelworkers of America,AFL-CIO,the Charging Party.Respondent denies it discriminatorily discharged these two employees,allegingthat one of them was discharged for refusal to perform his duties properly, insub-ordination,and destruction of company materials,and the other was laid off dueto lack of work.Issues(1)Whether Respondent initiated, assisted, and dominated Airco and interferedwith its administration through the participation of itself and two alleged supervisors.(2)Whether employees were threatened and questioned with respect to theiractivities on behalf of the Steelworkers Union, the Charging Party.(3)Whether two employees were terminated because of their activities on behalfof the Steelworkers Union and their opposition to Airco or for good cause.Resolutions of Fact and CredibilityThe testimony concerning some of the incidents involved in this proceeding, par-ticularly the dates and chronological sequence which led up to the execution of acollective-bargaining agreement, are contradictory, ambiguous, and incomplete asto specific details so that findings of fact and resolutions of credibility made hereinresult from an attempt to reconcile the evidence in determining what occurred andwhen. In attempting to supply coherence to those statements and acts which areambiguous, necessary recourse has been made to the context of other facts andcircumstances in an effort to determine what was meant or occurred.All evidence on disputed points is not described so as not to burden unnecessarilythis decision.However, all has been considered and, where required, resolved. Indetermining credibility in this proceeding, the following has been consideredinteralia:the demeanor and conduct of witnesses, their candor or lack thereof; theirapparent fairness, bias or prejudice; their interest or lack thereof; their ability toknow, comprehend, and understand the matters about which they have testified;whether they have been contradicted or otherwise impeached; the interrelationshipof the testimony of witnesses and the written evidence presented; and the consistencyand inherent probability and plausibility of the testimony.Then too, human quali-ties, such as motive, can only be shown circumstantially where the possessor hasnot previously revealed them directly, but the circumstances may outweigh incredibility a direct statement testified to at the hearing so that uncontradictedtestimony need not necessarily be accepted as true.6Considerable credence also has been placed upon the testimony of those witnesseswho were in the employ of Respondent at the time they testified.As such, they de-pended on their jobs for their livelihood and they understood that after testifyingthey would continue in the employment of Respondent.Moreover, the trier of thesefacts is not unmindful of the predicament of an employee who testified adversely tohis employer's interests, being apprehensive and fearful, with some measure of jus-tification, as to the future possibility of retaliatory action.These practical consider-ations coupled with the normal workings of human nature have led the Trial Ex-aminer to credit the testimony of Condon, Hertel, Webb, Parsons, Klen, Ardis, Clark,and D. R. King who are presently employed by Respondent, as it is believed theywere impelled to tell the truth regardless of what consequences might eventuate.The testimony of Leslie P. Randall, the vice president of Respondent Air ControlProducts,with respect to the dates, details, and circumstances of his collective-bargaining negotiations with O'Malley, president of Airco, is a maze of contradictions,a confusion of dates, and, in some instances, outright improbabilities.His first offour versions of these events was given when he was called to testify by the GeneralCounsel as a witness under Section 43(b) of the Rules of Civil Procedure for theFederal district courts.?Another version was testified to by Randall when counsel0Wigmore on Evidence, Section 25.Cf.N L R B v Howell Chevrolet Company,204F 2d 79. 86 (CA 9), affd. 346 US. 482, quoting Judge Learned Hand inDyer v.MacDougall, et al.,201 F. 2d 265, 269 (C A. 2).7 The pertinent provisions of this section states, in substance, that a party may inter-rogate any unwilling or hostile witness by leading questions where such adverse witnessis anofficer, director, or managing agent of a public or private corporation. AIR CONTROL PRODUCTS,INC.615for Respondent called him as a witness in presenting its defense.Although a recon-ciliation of the various contradictory and inconsistent versions poses a rather for-midable task in attempting to determine what occurred, Randall's testimony whencalled as a 43(b) witness is the version adopted in the making of findings of factwith respect to the chronology of events, the negotiations, and the execution of acollective-bargaining agreement between Respondent and Airco.This version isadopted not only because it comports with other evidence and with certain undis-puted physical and demonstrable facts, hereinafter delineated, but, in appraisingRandall'sdemeanorwhile testifying, it appeared that his first version was given witha minimum of confusion, discrepancies, contradictions, hesitation, equivocation, andnot in reply to leading questions which were propounded to him when he was underexamination by his own counsel and counsel for Airco.Moreover, in adopting, sub-stantially, Randall's testimony, elicited by the General Counsel under Section 43(b),with respect to the salient events leading up to the execution of a contract between Re-spondent and Airco, given when he was being examined originally, as against theversions given when he was under examination later by his own counsel and counselfor Airco, considerable aid has been derived in resolving which version to adopt bycomparing his testimony on direct examination not only with what he testified to onhis cross-examination but also with certain other undisputable factors.Probative of the finding made herein that Respondent knew of the activities ofBazemore, secretary of Airco, and O'Malley, its president, on behalf of Airco, is thefact that Bazemore shared offices with Foremen Inman and Krinock, stipulated to besupervisors,$ and O'Malley also shared an office with Pakola, also stipulated to bea supervisor.Other evidence corroborating this finding is detailed in later sectionsof this decision including Pakola, manager of the patio door plant, being in his officewhen O'Malley assembled and spoke to the employees during working hours to askthem to join Airco.B.The alleged violations of Section 8(a) (2)1.The establishment of AircoUnited Steelworkers of America, AFL-CIO, the Charging Party, had unsuccess-'fully attempted to organize the Respondent's employees in 1955, 1956, 1958, 1959,and 1960.The last organization campaign was undertaken in October 1960 butwas discontinued in the latter part of December when there was a layoff of personneldue to lack of work.Under these circumstances, contends the General Counsel, theRespondent not only suggested but embarked upon a campaign to promote andencourage the organization of an independent union, in anticipation of, and in orderto abort future organizational campaigns of the Steelworkers Union.Sarah Bazemore, secretary of Airco Employees Association, testified that in Janu-ary 1961, she, Robert O'Malley, Norman McMillen, and Nathaniel Sanders had dis-cussed organizing a union to represent the employees of the Respondent Company,Air Control Products, Inc., who worked at its five plants in the Miami area. Baze-more testified the reason they desired an independent union was because they had"known quite a few companies that have had troubles with unions and we thoughtifwe had our own union, that maybe we could solve our own problems. .O'Malley,McMillen, Sanders, and Bazemore, employees of Respondent, decidedamong themselves that O'Malley would be president, McMillen, vice president,Sanders, treasurer, and Bazemore, secretary.O'Malley telephoned Attorney Gopman, Airco's counsel in this proceeding, in thelatter part of January 1961 with respect to forming a union.Gopman, in turn, re-ferred O'Malley to his law partner, Milton Mamber, who initiated the establishmentof Airco in early February by drafting the necessary articles of incorporation whichwere filed on February 9 and a charter issued on March 15, 1961, by the State ofFlorida.On or about March 20, 1961, Attorney Gopman prepared a petition and instructedO'Malley, Airco's president, to follow the format of this one petition in drafting addi-tional petitions and to circulate these petitions among Respondent's employees forthe purpose of obtaining a sufficient number of signatures authorizing Airco to repre-sent these employees in collective-bargaining negotiations with the RespondentCompany."Ardis, who is presently employed by Respondent, testified that Bazemore asked him inher office during working hours to join AircoSupervisor Krinock acknowledged seeingBazemore soliciting employees in the plant but denied knowing the purpose. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Solicitation of employees to join Airco and the circulation of the petitionsThree of the five petitions that were signed by the 218 employees designatingAirco as bargaining agent were circulated by Bazemore and the remaining 2 byO'Malley,McMillen, Gonzalez,9 Case,19 and King," on company time during thelast 2 weeks of March 1961. Bazemore, when asked when she solicited employeesto join Airco, testified,"When we first signed the contractwe went around to theemployees in the plant at times on which I often go around in the plant." [Emphasissupplied.]These petitions, except the one which Attorney Gopman testified he hadprepared, were typed by Bazemore on company machines and some employees wereasked to sign them during working hours.Bazemore testified that the signaturesshe obtained on the three petitions she circulated was accomplished "in one after-noon " 12 She also testified that she prepared "a couple of hundred" dues checkoffauthorization forms and Airco correspondence 13 on company facilities during work-ing hours.In the latter part of March 1961, O'Malley assembled the employees of the patiodoor plant during working hours and spoke to the group as to the advantages ofjoining Airco Employees AssociationHe then circulated a petition among theassembled employees which he asked those who wanted to join the Union to sign 14Andrew Condon, an employee, testified that Pakola, the manager of the patio doorplant,was not present when O'Malley assembled the employees but that he wasin his office in the plant at the time.3.The negotiationsWhen the signatures of 218 of Respondent's approximately 300 employees wereobtained, O'Malley met with Leslie P. Randall, vice president and general managerof Respondent Company, on April 1, 1961.At this first meeting in Randall'soffice, O'Malley presented these five petitions to Randall, who read the names on themand then returned the petitions to O'Malley.The following day, April 2, AttorneyGopman, Airco's lawyer telephoned Randall and requested Respondent to recognizeAirco as its employees' bargaining representative.Randall then consulted with officials of Respondent and on his recommendationthat Airco should be accorded recognition, he was authorized to enter into negotia-tions 15Randall then telephoned Gopman on or about April 3 and requested himto submit a proposed contract which Randall received on or about April 4.Thesame day, April 4, that Randall received this proposed contract, he met withO'Malley.Randall's testimony, when he was being examined by the General Counsel,continues as follows:9 Gonzalezsolicited the following employees to sign : Timm, Ard, Pifer, Parsons, Ander-son, Crenshaw, Clark, Reymando,and glen10Case, shop steward, who later became vice president of Airco in December 1961.testified that he was given a petition by Gonzalez and that he obtained about 53 signa-tures over a period of 31/2 days, soliciting employees during the twice-a-day break periodsof 10 minutes each and 20 minutes of his lunch periodCase testified that he left thesigned petition in William Adams' office, a supervisor, and asked Mrs Baro, Adams' sec-retary,who is a sister-in-law of Fred Baro another supervisor, to forward the petitionsto O'Malley. president of Airco Employees AssociationCase also testified that Gonzalezsolicited on behalf of Airco."King was working on the second shift at plant No 2 at the timeHe testified heobtained approximately 30 signatures during his half-hour lunch period and 2 breaks of10 minutes each or about 50 minutes in all to sign up some 30 employees on the nightshift.Nevin Lau, who was solicited by King to join, testified he went to the office ofWilliam Adams, superintendent of plant No 2, and obtained an Airco card from Adams'secretaryAfter he signed the card, he handed it to Fred Baro, who it was stipulatedis a supervisor.12 Of the 5 petitions. 1 had 24 signatures on it; a second 40 ; a third 47; a fourth 21 ;and a fifth petition 86 names12 This was a letter to Ray Richburg, an alleged discrlminatee14 Andrew Condon, who is presently employed by Respondent, testified that O'Malley,tho president of Airco, spoke to him in April at the plant during working hours withrespect to joining Airco11Randall testified that he did not submit the contract to his superiors for approvalprior to its executionThis seems incredible in view of Respondent having plants invarious sections of the country as it would appear that company labor policy considera-tions would require some degree of uniformity AIR CONTROL PRODUCTS, INC.617Q. How long did that negotiating session last?A. Not very long.After reading the contract, it looked like a pretty goodcontract to me, outside of a couple of things, one was the seniority and the otherwas this additional clause, and I gave those back to O'Malley, and I said thatas far as I am concerned they have to be inserted in the contract and wenegotiated and argued back and forth and a new contract was prepared andwe looked it over and after negotiations we signed the contract.Q.When was the new contract prepared?Was that the same day?A. It was the same day, or the day afterwards.Q. After the new contract was prepared when was it executed?A. Almost immediately when it was brought back to Air Control and wesat down and negotiated and we signed the contract.*******Q. Now, Mr. Randall, at any time prior to the execution of the contractdid you make any further check of the petitions that O'Malley had obtained?A. No, sir.Q. You made no further check to put against your payroll?A. No, sir.isQ.Mr. Randall, when did you first become aware that Airco EmployeesAssociation was organizing at your plants?A.Well, O'Malley came to me with the petition.Q. Before that time you had no knowledge of such a campaign? ... .A. That's right.Q. Did you ever meet with Mr. Gopman personally at any time during thesenegotiations?A. No, sir.Q. Has Air ControlProducts ever been represented by Mr.Seymour Gopman,the attorneyfor AircoEmployees Association in this proceeding?A. You mean prior?Q.Well, at any time.A. No I think, .to be straight,I think when our first charge was brought upwe told the Union, "it's your responsibility"and therefore he came to us forassistance.Q. He started representing you at the time the charge was filed in this proceed-ing? Is that correct?A. As far asI remember.Q. Andhe hadn't represented you before that time?A. No, sir.Q. Howlong did Mr. Gopman continue to represent you?A. A very shorttime, just for one case that I can remember offhand.Q. He continued to represent you until some time in October of 1961; isn'tthat correct?A. I don't know for sure.Q. Andat the time he was representing you he was also representing AircoEmployees Association;is that correct?A. As faras I know.4.The contractThe terms of the contract were agreed to about April 5, 5 days after O'Malley firstsaw Randall, although the record does not reveal why the contract was not signeduntil April 14.As to the substantive provisions of the contract itself, it did not pro-vide the employees with any substantial gains.Working conditions and wagesremained exactly the same.The contract also included a dues checkoff provisionwhich was instituted on May 31, 1961.17Although the contract provides fora grievance procedure, a grievance committee was never appointed; no grievanceswere ever processed, and Case, the vice president, and Bazemore, the secretary ofAirco, were unfamiliar with what was meant by a grievance.19 On redirect examination, Randall inconsistently testified in answer to a leading ques-tion that the petitions were checked by him against Respondent's payroll records.Tran-script,pages 478-479.17Randall testified 190 to 200 employees signed checkoff authorizations. '618DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.AircoAssociationmeetingsThe first meeting of Airco Employees Association was held on May 19, 1961,at the Y.M.C.A.There were approximately 45 people in attendance, the largestnumber at any Airco meeting. Bazemore testified that the following officers "werevoted in 37 to 8 by handraising": O'Malley, president, McMillen, vice president,Sanders, treasurer, and Bazemore, secretary.18Membership authorization cards weredistributed which O'Malley had printed but Bazemore testified she did not know whopaid for them as there was no money in the treasury at that time.When Bazemorewas asked if Attorney Gopman had been paid a fee for hislegal services,she an-swered she did not know as O'Malley "took care of all of that at the beginning...In this connection, it should be noted that Attorney Gopman, Airco's lawyer, testifiedthat he received a retainer fee from Airco, around March 15, over 2 months priorto this meeting and before any dues were received from the members.The bylawswere enacted,an initiationfee of $1 and monthly dues of 50 cents approved,10and shop stewards appointed at this first meeting of Airco on May 19, 1961.The following testimony indicates the character and accomplishments of Aircomeetings.Cass, an employee, when he was asked what occurred at this firstmeeting, testified: "Well, I heard them ask questions, who was president and howlong was he going to be, and different things like that.They asked different ques-tions.I don't remember them all."He stated that was all he heard discussed andnever attended any other meetings.Meetings were also held in June, on July 28, and August 25 20 At the August 25meeting, atwhich there were 30 people present, Ray Richburg, an alleged discrimi-natee inthis proceeding, made a motion for Respondent's employees to disaffiliatefrom Airco and join instead the United Steelworkers of America, AFL-CIO, theCharging Party.The motion was carried by a vote of 22 to 7 but nothing wasdone subsequently by Airco's officers to implement this action taken by the memberspresent at the meeting.21The next Aircomeeting washeld on October 26.McMillen, the vice president,presided at this meeting in the absence of O'Malley, the president, who became illafter the July meeting.22When Richburg, an alleged discriminatee, was asked whatoccurred at this meeting, he testified as follows:...The minutes were read, and I got up and asked about motions that weremade atthe last meeting.One in particular was to elect officers, and, well,[AttorneysGopman and Mamber and Vice President McMillen] just kepttellingme I was out of order, that this wasn't right and that wasn't right.[Gopman and Mamber] kept interfering with the meeting, so I askedthem to leave.They said they didn't have to leave, that they were invitedguests.And I asked .them who. They said that Norman McMillen had invitedthem.So I told them, all right, that I would concede to them for the timebeing.When NewBusinesscome up I got up and made a motion that wehave the lawyers leave the meeting.The motion was seconded and voted on,and it was voted-the majority-that they leave the meeting.There wassome discussionabout this lawyer here [Gopman] wanted to stay around.*******He saidhe wasn'tgoing to leave until he finished talking to the vice presidentof the union.He talked to him on the outside. I said, "If you want to talkto him on the outside, to go on outside and talk to him." So they went on theoutside.Then previous to that I told them we had a right, and read from thebook, according to the labor laws, the Labor Board, that we had a right to electis Bazemorewas repeatedly asked the date whenshe waselected secretarybut evadedansweringthe question.Finally, counsel for Alrco interjected by stating that the officersagreed among themselves as to who would hold which office.Moreover, it appears thatwhen O'Malley later became incapacitated, a "board meeting"comprised of the officers,was held on December 6, 19'61, and Case was "elected" vice president, McMillen becamepresident. and the same 'treasurer and secretary were retained."SeeN.L.R B. v. BaldwinLocomotiveWorks,128 F.2d 39,49 (C A. 3),as to inade-quacy of dues for maintenanceof a union as a factor in determining the legitimacy of alabor organization.m None of themeetings were held on company premises91SeeCabot Carbon Companyand CabotShops,Inc. v. N L.R B.,360 U.S. 203, 214.zs O'Malleywas not atthe hearingas he is confined to a mental institution.A psy-chiatrist testified that O'Malley was incompetent to testify. AIR CONTROLPRODUCTS,INC.6199our officers to the union position; . . . anyway, I had a pamphlet that I wasreading out of to them, one that was issued by the Labor Board, I believe. So he[Gopman] went on outside and talked to Mr. McMillen-[*****I don't know what they talked about, but when the vice president cameback in he said I could say anything I wanted, to vote on anything I wanted, todo anything I wanted to do, but he wasn't going to have it into the minutes ofthemeeting.He was advising the secretary not to write anything into theminutes.So I kept arguing again, reminding him of-about the elections andall, that we had rights to elect our officers. So I seen I wasn't getting any place.He wouldn't let me get nowhere.After he told me that, I told him to putit down in the minutes and I wouldn't say anything else, to give me a copy of theminutes.He said he wasn't going to put nothing down into the minutes. SoI sit down.6.Responsibility of Respondent for O'Malley and Gonzalez actionsThe question of whether the Act has been violated requires not only anappraisalof the particular circumstances which have been described above, but also a deter-minationof whether the Respondent is liable, as the General Counsel contends, forthe conduct of O'Malley and Gonzalez 23 whom Respondent denies are supervisorswithin the meaning of Section 2(11) of the Act 24For the reasons hereinafterexplicated, it is found that both O'Malley and Gonzalez are supervisors so as torender the Respondent liable for their activities in the formation, establishment, andadministration of Airco.25The Board and the courts have held in interpretingthis section of the Act that it must be viewed disjunctively; any one of the indiciaset outin Section 2(11) is sufficient for supervisory status.26O'Malley was in charge of receiving materials and shipping the finished productsfrom the patio door plant.He also instructed and responsibly directed the workof employees and reprimanded them in their duties, designated the jobs to bedone, assigned work, and told employees when to work overtime.27He also openedthe plant regularly and was in complete charge from 6 a.m. (which was the startingtime when the employees worked overtime) until Pakola, the plant manager, arrivedat 7 a.m., the regular starting time.28 Cf.Iowa Packing Company,11 NLRB 986, 991.During Pakola's absence from the plant, which was often, O'Malley was in charge.29He was the only employee at the patio door plant, other than Pakola, manager ofthe plant, who made out timecards, who had a desk in an office which he shared withPakola, and whose duties also included acting as liaison between the main plantand the patio door plant which required him to leave the plant on numerousoccasions.A' Gonzalez who was present at the hearing did not testify.Respondent's failure tohave Gonzalez testify justifies an inference that his testimony would not have disprovedthe finding made herein that he is a supervisorInterstate Circuit v. U.S.,306 U.S. 208,226 ;N L R Bv.Sam.Wallick and Sam K Schwalm, d/b/a Wallick and Schwalm Com-pany, et al.,198 F. 2d 477, 483 (C.A. 3) ;Threads-Incorporated,124 NLRB 968, 971-972;New England Web, Inc, NationalWebbing,Inc,et at., 135 NLRB 1019;Tabulating CardCompany, Incorporated,123 NLRB 62, 73.24 Section 2(11) provides:The term "supervisor" means any individual having authority, in the Interest ofthe employer, to hire, transfer, suspend, lay off, recall promote, discharge,assign,reward, or discipline other employees, or responsibly to direct them, or to adjust theirgrievances, or effectively to recommend such action, if in connection with the fore-going the exercise of such authority is not of a merely routine or clericalnature, butrequires the use of independent judgment.26 It was stipulated that the following employees were supervisors : Peter Inman, JosephPakola, William Adams, Fred Baro, and James Krinock.26 Ohio Power Company v N L.R.B.,176 F 2d 385, 387 (C.A.6) ; N.L.R B.v.EdwardG.Budd Manufacturing Co,169 F 2d 571, 576 (C A. 6).21Glenn Sellers, a foimer employee, testified O'Malley hired him.28 Pakola's testimony that he opened the planteverymorning is not credited as all theemployees who testified with respect to this stated that O'Malley opened the plant at6 a in. when they worked overtime.26 Pakola's testimonythatWaldenand Zigmunt took over in his absence or that be leftno one in charge when he was away from the plant Is not credited.See the testimonyofWebb on rebuttal,who is presently employed by Respondent,that when Pakola left theplant, O'Malley replaced him and was in charge. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDRay Gonzalez instructed, reprimanded, responsibly directed the work of em-ployees,30 and organized and assigned work to personnel; told employees when towork overtime; 31 shifted employees from one job to another; and acted as inter-mediary between the approximately 60 employees and Adams, the departmentmanager, who relayed orders through Gonzales. In some instances, orders andinstructions to employees originated with Gonzalez.He was second in charge toAdams of the approximately 60 employees in this plant. In one instance, it wastestified that Gonzales recommended Allan Timm for his job when he was hired. Itis the exercise of supervisory duties and not the title a person holds that is con-trolling as such duties of Gonzales constitute more than routine direction ofsubordinates.Perhaps the most significant indicium of both Gonzales' and O'Malley's supervisorystatus is the fact that Gonzales received $2.70 an hour and O'Malley was paid $2.50an hour.Contrasted to this cogent factor is the hourly wage rates paid the follow-ing employees: McMillen, $1.75; Case, $1.75; Bigley, $1.55; 32 Timm, $1.70; Meeks(leadman), $1.70; King, $1.70; Anderson, $1.45; Curry, $1.25; Condon, $1.25;Thornton, $1.35; Richburg, $1.59; Lau, $1.45; Crenshaw, $1 35; and Hertel, $1.45.33Cass testified that when he was "foreman" of a night shift, "running the place" andsupervising 11 or 12 employees, he was paid $1.70 per hour.Argumentatively assuming that Gonzalez and O'Malley were technically notsupervisors, Respondent is nevertheless liable for their conduct, even though theywere not expressly authorized by Respondent to act as its agents because they hadthe attributes of representatives of management and were reasonably regarded assuch by the employees.34Moreover, employers are responsible for the conductof employees where the employer knew of the conduct but failed to disavow or dis-associate himself therefrom or where the attitude or acts of the employer appearto endorse such conduct 35Such participation by a supervisor, or even by onereasonably identifiable with management in the minds of the employees, in theaffairs of a labor organization, constitutes employer interference with its adminis-tration in violation of Section 8(a) (2) of the Act.36DiscussionAs the Supreme Court has emphasized, the Act guarantees to employees "completeand unfettered freedom of choice" with respect to the selection of bargaining repre-sentatives.37Section 7 of the Act expressly assures to employees the right to select"representatives of their own choosing."Section 8(a)(1) proscribes employerinterferencewith that right.Section 8(a)(2) specifically forbids employers "todominate or interfere with the formation or administration of any labor organiza-tion or contribute financial or other support to it."Under these provisions, "it hasrepeatedly been held that an employer may not intrude in matters concerning theself-organization of his employees. . . . Especially is this so where the adherencen Crenshaw testified she once asked Gonzalez for permission to take time off from work.31Adams, manager of the awning window department, Hialeah plant, who testified asto Gonzalez' duties and that Walden and Ziegler were in charge in his [Adams'] absence,is not credited32McMillen and Case were president and vice presidient and Bigley was shop stewardof Airco Employees Association at the time of the hearing.33Manhattan Coil Corporation and/or Halfast RubberCompany,98 NLRB 1246, 1249, footnote 6, where "leadman" spent 75 percent of his timedoing work similar to that of other employees but received 35 cents an hour more;UnitedState Gypsum, Company,124 NLRB 416, 417, Hourly paid employee received more com-pensation than highest paid employee in his department ;Badenhausen Corporation,113NLRB 867, 871, employee earned 25 to 30 percent more than other employees.34International Association of Machinists, Tool and Die Makers Lodge No 35 (HerrickCorp ) v N L R B ,311 U S 72, 80;Red Arrow Freight Lines, Inc ,at al.,77 NLRB 859,860, enfd 180 F 2d 585 (C A. 5) ; cfAmerican Smelting & Refining Company v. N.L.R.B.,128 F 2d 345, 346 (C A 5)'Earl B Law and Donald T Law d/b/a E B Law andSon, 92 NLRB 826, enfd. 192F 2d 236 (C A. 10) ;Samuel Flatau, d/b/a Yale Filing SupplyCo , 91 NLRB 1490.30 SeeInternationalAssociation of Machinists,Tooland Die Makers Lodge No. 85(Herrick Corp) v N L R B,311 U.S. 72, 79-81;N L.R B. v. Ed Friedrich, Inc,116 F.2d 888, 890-891 (C A. 5)17N L R B. v. Link-Belt Company,311US 584, 588;InternationalAssociation ofMachinists, Tool and Die Makers Lodge No 35 (Herrick Corp) v. N.L R B ,311 U.S. 72,78, 79-80,N.L R.B v Southern Association of Bell Telephone Employees,319 U.S. 50, 60. AIR CONTROL PRODUCTS, INC.621of the employees is being sought by rival labor organizations [citing cases]." 33 "Ata time when the rival organizations [are] still in a formative state . . . the em-ployees [are] sensitive to weight thrown by their employer in favor of one organiza-tion as against another, even though the suggestion of preference be subtle orslight." 39InN L.R.B. v. Brown Paper Mill Co.,108 F. 2d 867, 870-871 (C.A. 5),cert. denied 310 U.S. 651, the applicable rule was stated in the following language:The act does not compel employees to affiliate themselves with existing nationalor other unions or associations, nor does it prevent them from forming trulyindependent local associations of their own.But it does flatly prevent and pro-hibit the formation of associations of employees for bargaining, which. thoughthey are ostensibly independent, are really supported, controlled or influenced,though ever so slightly, by the management..Therefore, when once it ap-pears that management has had a hand in organizing, supporting or in any wiseinterfering or collaborating with an "association" of employees, such an asso-ciation may not be recognized as the free and voluntary association of employeescalled for in the act..[And so] when, as here, at the beginning of an or-ganizational campaign by a nationally affiliated labor union, the managementfrankly declares, that it never has had and does not want to have its men or-ganized,.the record ought to be entirely free of evidence that the manage-ment has, through officers or employees, not officers, but having the confidenceof the management, and acting for it, lent aid and comfort of any tangible kindto the formation or conduct of an independent organization, or has discriminatedin any way in its favor, as against the affiliated union as to company time andpremises, or otherwise.ConclusionsThe Respondent disclaims responsibility for the alleged unfair labor practices, buta reasoned evaluation of the evidence as a whole belies the disclaimer.The "avowedPurpose" of the Act is "to promote and protect the right of individual employees tojoin or not to join unions and to be free from coercion or interference either way." 40The instant case presents a situation where that purpose was frustrated by the Re-spondent's initiating and participating in the formation of Airco.Thus, O'Malleyand Gonzalez, both supervisors, implemented and gave impetus and direction toAirco by their active participation, as detailed above.The extent to which Respondent was willing to go to support Airco is demon-strated by the remarkable success of Airco in obtaining employees'signatures (ascontrasted with the United Steelworkers' repeated failures since 1955 to organizethe same employees) and the alacrity with which Randall acknowledged and grantedAirco's request for exclusive recognition and precipitately agreed approximately 5days after O'Malley first saw Randall to the terms of a contract which secured nobenefits for the employees and retained the same wage rates and working conditionsthat had existed prior to Airco's establishment 41This action by Randall was butpart of Respondent's effort to achieve the advantages which would accrue to it if itdealt with Airco for purposes of collective bargaining.42 In this regard it is per-tinent to note that, in arriving at a collective-bargainingagreement, at no time didGopman, Airco's attorney, or Randall, Respondent's solenegotiator,meet face toface (which is the usual procedure) but rather the limited, and what appears to beperfunctory, negotiations all took place over the telephone.Moreover, Respondent violated its obligation of neutrality by contributingits time,property, and facilities to Airco's formation and organizational drive as well as pay-ing Airco's representatives for time spent away from work in incorporating AircoAssociation, soliciting employees, negotiating and executing the contract, and visitingtheir attorney on company time and without loss of pay.Respondent also renderedassistance in the preparation of petitions, checkoff authorizations, and correspond-ence by theuse ofcompany equipment and materials and other incidental types of-11)7a)Sheet Steel Company v. N.L R B,194 F 2d 407, 410 (C A 7).39Mastic Stop Nut Corporation v. N L R B ,142 F 2d 371, 375 (C A. 8).cert. denied323 U S 722 See alsoN L R B v. Link-Belt Company,311 U.S. 584,599-600.40N L R.B v. Augusta Chemical Co ,187 F. 2d 63, 64 (C.A 5).41 SeeN.L.R B v GeorgeH. Clark andMildred HClark, d/b/a Clark PhonographRecord Company,176 F. 2d 341, 342 (CA 3). posthaste recognition of union.NLRB.v Shedd-Brown ManufacturingCo , 213 F 2d 163, 168 (C A. 7), time oforganizationand ease in obtaining signatures42 CfN L.R B. v. L Ronney &SonsFurniture ManufacturingCo , 206 F, 2d 730, 732-735 (C A 9), Bert denied 346 U S. 937. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistance including permission to use company bulletin boards for posting noticesof Airco's meetings43Equally significant in evaluating the conditions under which employees joinedAirco and the hasty circumstances under which it was established and recognizedby Respondent is the speed with which employees' signatures were obtained and acontract executed which secured no benefits for them.Although this contract be-tween Airco and Respondent was purportedly executed on April 14 and the firstmeeting of Airco was held on May 19, the provisions of the contract not only werenot read but were never approved by the membership at that meeting or any sub-sequent meeting of Airco.Then too, an overall pattern of illegal acts, as evidencedby the instances of clerical and other assistance, detailed above, occurring as it didin a context of conduct revealing an intent to aid Airco in its formation and questfor recognition while opposing the United Steelworkers Union, warrants an unfairlabor practice finding.Furthermore, although the contract provides for a grievance procedure, it is sig-nificant that from the time of the execution of the contract on April 14, 1961, untilthe date of the hearing in January 1962, a period of over 8 months, no grievanceswere either processed or a grievance committee selected. In fact, Bazemore, secre-taryand union steward, and Case, vice president and union steward, had no concep-tion of what a grievance was 44Nor does the defense of Respondent that it has allowed others (including insur-ance agents) permissible courtesies to solicit its employees on company time andproperty for charitable or paternalistic reasons to the end that employee-employerrelationsmay be maintained upon a friendly basis, justify the partisan support andassistance given Airco.As the Supreme Court has stated:In applying the statutory test of independence it is immaterial that ..anycompany interference in the administration of the . . . [labor organization]had been incidental rather than fundamental and with good motives.45Moreover, the evidence shows that Airco was not only subservient in its bargain-ing relationship with Respondent but dominated by it as well so that its ability toserve as the legitimate representative of its members has been irreparably com-promised.Airco has not manifested the characteristics of a labor organization capableof representing employees independent of management as the employees themselveshad no effective control over the organization and functioning of Airco.46Thus,apart from the role played by Gonzalez and O'Malley, Respondent's supervisorypersonnel, and two of the prime movers in the establishment of Airco, the evidencereveals that not only its continued existence is dependent on Respondent but also thequestionable relationship between Airco's attorney and Respondent when Airco wasin its initial stages, further demonstrates that Airco cannot represent its membersadequately.4741Western Union Telegraph Company v N.L R.B.,113 F 2d 992,995 (C.A. 2)Seefootnote 19,supra44Highlighting this paradox is that portion of the record which revealsCase, vicepresident, in testifying, did not know the name of McMillen, the president of Airco, whowas present in the hearing roomCase also testified that although he was appointedshopsteward by O'Malley in early April and circulated a petition, he did not learn whoAirco's vice president and treasurer were until he attended the first meeting on May 1940N L R B. v. Newport News yhipbuildinp & Dry Dock Ca ,308 i7 S. 241, 251.41See Adhesive Products Corporation,117 NLRB 265, 26744Attorney Gopman testifiedas follows :When these unfair labor practice proceedings were filed [August17, 19611, theunion called me and told me they wanted me to represent them and that I should getin touch with the companyNow, I did get in touch with the company and I spoke toMr Randall about that, by virtue of which I started to represent the company and theunion in the proceedingsThis representation was on a very limited basis, for thismatter only, and I made it understood that it would continue just so long as I feltthat there was no question that no unfair labor practices had been committedWhen Mr Jeffers informed me that the Board was going to filethe charges, I im-mediately wrote a letter to Mr. Jeffers and to Harold Boyer [sicl,the RegionalDirector, and informed them that I could no longer represent the company in thismatter.That letterwas sentOctober 12th. I told themIwould advise the com-pany to get new counsel. I continued to representthe union afterthat,but hadnothing to do with the company as their representative.SeeThe Post Publishing Company,136 NLRB 272;Vanderbilt Products,Inc. v.N.L.R B.,297 F. 2d 833 (C.A. 2), enfg.'129 NLRB 1323. AIR CONTROL PRODUCTS,INC.623In summary, the individual indicia in the record in this case, considered "notsimply in isolation, but cumulatively and compositely as well," persuades the TrialExaminer that Respondent implanted in the minds of the original officers of Airco,particularly O'Malley, the idea of organizing a movement to oppose the ChargingParty.The evidence also discloses that Airco has failed to achieve the stature of anindependent labor organization capable of dealing with Respondent at arm's length,out rather owes its present position and continued existence in the plant to Respond-ent's unlawful assistance and influence.is is concluded and found, therefore, that Respondent instigated and establishedAirco in order to frustrate future organizational drives of the rival SteelworkersUnion and thus interfered with its employees' freedom of choice in violationof Section 8(a)(1) and dominated Airco's formation and administration andcontributed illegal support and assistance to it in violation of Section 8(a) (2) of theAct.C. The alleged violations of Section 8(a) (3)1.Curry's dischargeThomas Curry commenced working for the Respondent on May 22, 1961, as apunch press operator and window assembler at the patio door plant.On July 20,1961, he attended a meeting of the United Steelworkers Union, the Charging Partyherein.When he arrived at the plant the following morning, Curry testified thatPakola, the plant manager, said to him:... there was a list of names already in.He told us he knew before themeeting was over who was over at the meeting and everything else and he hadthe whole list of names .. . and he told us we were foolish to fool aroundwith another union... .The same day Pakola told Curry he was fired. Curry testified that when he askedPakola why he was being fired, Pakola merely said: "I guess you know why and thenhe just laughed. .. .Curry, who was not a member of Airco, testified as follows with respect to hisunion activtities:I was plugging for the United Steelworkers. ..I tried to sign up memberson my spare time and during lunch hours, at the breaks, and I'd talked to themand I told them that I didn't approve of it.And I have been a union man fora long time.The contract that Airco had and I saw it wasn't for anything beneficial to themen working in the plant and I told them what a good union called for and sowhenever I had a chance, I'd sign them up [for the United Steelworkers].Curry testified he had never received any complaints about the quality of his workpriorto his discharge and that the machine he worked at was difficult to operate.Not only he, testified Curry, but other employees who operated this machine haddifficulty with it.Pakola, Curry's supervisor, when asked why he fired Curry. testified as follows:Q.Why did you discharge Curry?A.Well in the morning I had him on one machine there and he broke theone die.on the punch press machine.He broke the die then, and thenI changed him to another press machine. . . When I changed him he startedhollering.He said I'm not going to work for a $1.25 an hour on this punchpressmachine.He was grumbling to himself. So at ten minutes to four Igave him his check.*******Q. Had you ever warned Mr. Curry in reference to this?Yes. . . . About a week or so [before his discharge]. I told him about'handling the material, and he was very rough about handling material, andthat stuff, and then he would go from one machine to another machine and talkfor ten or fifteen minutes to each employee too there.Back and forth hewandered.Q. At the time you discharged Mr. Curry in the afternoon, did you tell himwhy he was discharged?A. I told him, "You know why you're discharged." That was it.Q. Did you tell him why?A. No, I didn't tell him why.He knew why. In the morning. I told him.about the die. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIALEXAMINER:On whydo you base that statement,"He knew why9"The WITNESS: When he was working on the punch press he broke the die,and then later in the afternoon when I put him on the other machine there hewas roughand he knew.TRIAL EXAMINER:What conversation took place between you and he at thetime he broke the die, if any?The WITNESS:I just took him offthe machine.TRIAL EXAMINER:I said conversation.The WITNESS: There wasn't any ,then when he broke the die.TRIAL EXAMINER:.Then what happened?The WITNESS:Then later on,I put him on the other machine. Then hestarted grumbling to himself he wasn'tgoing to work for ^a $1.25 an hour.TRIAL EXAMINER:At that point was there any conversation between you andhim9The WITNESS: No.TRIAL EXAMINER:.Then what happened9The WITNESS: Well, he was working there, and I was watching him there foran hour or two there,and he was throwing the material all around onthe truck,and working back in the die-making it hard for himself, pushing it in and out.TRIAL EXAMINER:Then what happened next?The WITNESS:Well, it was about ten minutes to four when I gave him hischeck. I gave him his check then, and he asked why he was fired.I said, "youknow why you are getting fired."He broke a dye [that morning].Pakola denied he knew Curry was soliciting employees on behalf of the UnitedSteelworkers Union or that he toldCurryhe had a list of the names of Respondent'semployees who had attended a Steelworkers Union meeting.48ConclusionsContrary toRespondent's contentionthat Currywas dischargedfor poor workperformanceand breakinga die, it is foundthat he was discharged for openlyengaging in union organizational activitieson behalf of the rival SteelworkersUnionof which Pakola was aware.There canbe no questionthatRespondentknew of Curry'sunion activities as Pakola identifiedhim as a Steelworkers Unionproponentwhen he spoke to Curry themorning after he attendedthe union meeting.On July 21, 1961, the very first day after Curry attended a Steelworkers Unionmeeting the previous evening, the Respondent indicateditsdispleasure by dis-charging him.The above-recited facts,which show the precipitate discharge ofa known SteelworkersUnionproponent,in the context of Respondent's clearly dem-,onstrated resentment of any opposition to its sponsored and dominatedAirco Em-ployeesAssociationand to Curry for hisprotectedconcerted activities, pointstronglyto a discharge in violationof the Act,and not because of dissatisfactionwith his work.Curry wasan aggressivelyactive adherent of the Steelworkers Union;he solicited members for it and opposedtheRespondent-favored and dominatedAirco.It is reasonableto infer, therefore, that Curry's attemptingto get his fellowemployeesto take concerted action by signing up with the Steelworkers Unionplayed a controllingpart in his dischargeand that Respondent not only had knowl-edge of Curry's union activitiesbefore it discharged him but was displeased bythis activity.49Furthermore, Pakola acknowledged that the reason he gave onCurry's termina-tion slip was "insubordination"withnomention being madethatCurry wasdischarged for "breaking a die."He not only admitted that the machine onwhich Curry workedwas difficult to operatebut that other employees who hadbroken dieshad never been discharged for this reason.These circumstancesmake it almost incredible that managementactually believed thatthis episode soreflectedon Curry'scompetency as to warrant his dismissal.50On cross-examination,Pakola changed the reason he gave for firingCurry, tes-tifying he was discharged for:45Pakola'sdenial that he told Curry he knew the names of those employees who hadattended a union meeting of the Steelworkers is not credited.This finding is based on thecredible testimony of Curry and his testimony is corroborated by Condon who testifiedthat Pakola questioned him alsoSeeinfra49WsesePlow Welding Co., Inc,123 NLRB 616, 618;Lapeer Metal Products Co ,134NLRB 1518.11 SeeN L R B v. Jones Sausage Co & James Abattoir Co ,257 F. 2d 878, 882 (C A. 4) AIR CONTROL PRODUCTS, INC.625being rough with the material and walking around the plant, and thatthere, talking all the time.He wasn't taking instructions, and that.51Respondent's defenses that Curry was discharged for improper performance ofhis duties, insubordination, breaking a die, grumbled about his pay, wandered fromhis job, talking to and interrupting other employees and indicated disgust with hisjob, all of which Curry denied, is not sustained by the record.Furthermore, thefinding that improper performance of his duties was a pretext for Curry's dischargeis supported by uncontroverted evidence that other employees broke dies withoutbeing discharged.The testimony shows that the breaking of dies was not souncommon an occurrence as to have justified Respondent's dismissal of Curry.Moreover, Pakola never gave Curry a specific reason at the time he discharged himnor does his testimony quoted verbatim,supra,give any reason other than thecryptic answer "I guess you know why" when Curry asked the reason for hisdischarge.Nor does the record reveal the basis for Respondent's defense that Currywas fired for "insubordination." It is believed that the alleged inefficiency of Curryon the day he was discharged (which is not credited) would normally have beendisregarded without further incident but that this alleged minor episode was usedby Respondent as a subterfuge for Curry's discharge which was actually motivatedby his union activities and was used by Respondent as a pretext to rid itself ofCurry in order to discourage those of its other employees who were or might beadherents of the Steelworkers Union.These factors completely negate the Re-spondent's defense that Curry was discharged because of inefficiency and insubordi-nation.In view of Respondent's knowledge of Curry's activities on behalf of theSteelworkers Union and opposition to Airco, it is found that Curry's alleged defi-ciencieswere not the true reason for his discharge but rather his activities onbehalf of the rival Steelworkers Union.Curry's discharge, therefore, was in viola-tion of Section 8(a) (3) of the Act 522.The termination of Ray E. RichburgRay E. Richburg was employed at Respondent's main plant from approximatelyMarch 1960 to November 17, 1961, at which time he was terminated. The GeneralCounsel contends that he was terminated because of his opposition to Airco andhis efforts on behalf of the United Steelworkers Union.Respondent denies thisand alleges Richburg was "laid off" due to lack of work because after the shift ofoperations from five plants to one plant, only one full-time and one part-time sawoperatorswere needed and Richburg had less seniority than the saw operatorretained.53Commencing in July 1961, and continuing until he left Respondent's employ thefollowingNovember, Richburg openly solicited Respondent's employees duringcoffee breaks, lunch time, and after work to join the United Steelworkers Union.In soliciting his fellow employees, Richburg told them he was dissatisfied with therepresentation the employees were receiving from Airco.He also was a memberof Airco and was the prime mover at an Airco Association meeting in August 1961to have the members of Airco disaffiliate from Airco and join the United Steel-workers Union. Seesupra.The first working day after attending this Airco meet-ing, Inman, his supervisor, complained to Richburg for the first time about thequality of his work stating that the screens he was making were defective.54Atthe October meeting of Airco, he also became embroiled in an argument withm See footnote 54infraBa NL R I? v Lester Brov., Inc.,301 F 2d 62 (C A 4).53Although Respondent claims Richburg was merely laid off on November 17, 1961, itshould be noted that when he attempted to pay his Airco dues, subsequent to his "layoff,"he was informed by Bazemore, secretary of Airco, by letter dated December 12, that hisdues could not be accepted "as you are no longer employed with Air Control Products."General Counsel's Exhibit No. 554Although this was not originally alleged as a defense by Respondent, Peter J Inman,supervisor of the screen department, in testifying, asserted for the first time at the hear-ing that Richburg did not "square up" the corners of the screens he produced and thatthe other man operating the saw produced much more work than Richburg when thelatter was the second saw manShifting reasons for an employee's discharge are Indica-tive of a discriminatory intentThomas TV Dant,et al , co-partners d/b/a Dant & Russelr,Ltd,92 NLRB 307, 320 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDAttorney Gopman, counsel for Airco, with respect to the manner in which the meet-ing was being conducted.Seesupra55On the day he was laid off, Inman, manager of the department, told him thatdue to lack of work, there was no need for "two sawmen."When Richburg remon-stratedwith Inman, stating: "You mean you're going to let the regular help gobefore the part time help," Inman replied that "he could lay off anybody he wantedto; he didn't have to lay his part time help off." Inman walked away and shortlyafter returned to where Richburg was working and told him that the four part-timeworkers "would probably be gone in a week anyway." Inman acknowledged in histestimony, however, that these four part-time employees, who were retained afterRichburg was laid off in November, continued to work until January 7, 1962. Inmanalso testified that as of the time of the hearing, he was using two saw operators:one full time and one on part time.He also admitted that Respondent presentlyhas a part-time employee making screens, the same type of work Richburg didbefore he was transferred to operating a saw, and that subsequent to Richburg'slayoff, Respondent has, at various times, employed two part-time screenmakers.Nor is the Trial Examiner fully persuaded that the evidence establishes that atthe time Richburg was laid off there was a seasonal slack period and that theovertime the plant employees were putting in at that time to build up stock was dueentirely to the imminent move to a new plant as the seasonal slack and overtimewould appear to be mutually inconsistent, thus discrediting the reason asserted forRichburg's layoff. In fact, there is evidence from which it might reasonably beinferred that production was such at the time that it did not warrant Richburg'slayoff 56Nor did the Respondent offer any evidence showing that Richburg's layoffalleged to be due to lack of work affected any other employees. In fact, Ray Ardis,who is presently employed by Respondent, testified that as of January 11, 1961, therewere two men operating the saw. one of whom (Murphy) had less seniority thanRichburg.Ardis also testified there are approximately 3 part-time screenmakersand 10 to 12 full-time screen operators employed by Respondent.Therefore, thealleged economic imperative which required Richburg's layoff evidently went nofurther than the abolition of his particular job.Moreover, Richburg, a full-timeemployee, was not afforded the opportunity to assert his seniority by transferringto another job in the plant or to supplant a part-time employeeDuring most of his employment Richburg worked as a screenmaker, but approxi-mately 2 weeks before his dismissal he was removed from this position and trans-ferred to operating a mechanical saw. It is believed that this transfer was contrivedin order to get rid of Richburg, by first transferring him from being a screenmakerto the saw job, 2 weeks before his termination, with the intention of "laving himoff" as the saw job appears to have been more vulnerable to a layoff and did nothave as much security of tenure as a screenmaker's iob.Furthermore, his layoffwas not in the order of seniority.When the timing of Richburg's opposition to Airco,which was known by Respondent, as well as he being the one who provided theoriginal impetus for affiliating with the Steelworkers Union is considered in relationto his layoff, it would appear that his layoff is more than a mere temporal coinci-dence.67Richburg's removal from a screenmaker's iob and reassignment as a sawoperator which eventuated in his termination, was all accomplished under circum-stances which tend to demonstrate that Respondent's conduct was motivated by itsresentment at Richburg being the prime mover in the disaffiliation move as well asbeing a disruptive influence at Airco meetings and by its desire to demonstrate toother employees their possible fate if they opposed Airco and favored the rivalSteelworkers Union.Under these circumstances, Respondent's unconvincing andunsupported reasons for Richburg's termination are not credited.In view ofRichburg's activity on behalf of the Steelworkers and his opposition to Airco andthe knowledge of such activity on Respondent's part,58 itis found that he was "laid-5'Respondent's motion to strike Richburg's testimony with respect to whattranspiredat Airco's meetings on which ruling was reserved at the hearing is hereby denied.se Richburg worked overtime on the three Saturdays (not a workday) prior to his layoff.Randall's testimony that there was a layoff of employees at this timecontradicts histestimony they were working overtime to build up their stock in anticipation of movinginto the new plant.He explained that the disruption of production caused by the movewould be minimized by building up their stock before the move in order that the shippingout of orders to customers would not be affectedRandall again contradicted himselfwhen he testified that employees who hadbeen laid offpreviouslywere being rehired asproduction was increasing at thistime.Transcript, page 441'IN L R.B. v Condenser Corporation of America,128 F.2d 87,75 (C.A. 3).58 Seefootnote 49,supra. AIR CONTROL PRODUCTS, INC.627Doff" without offer of any other employment because of his protected activities as anartifice to punish Richburg for his union activity.59The termination was, therefore,in violation of Section 8 (a) (3) of the Act.60D. The alleged violations of Section 8(a) (1)The complaint alleges that on or about July 21, 1961, Robert O'Malley andJoseph Pakola, supervisors of Respondent Company, interrogated employees con-cerning their union activities and that Supervisor Inman told an employee that theCompany would discharge "troublemakers."In determining whether an employer's conduct amounts to interference, restraint,or coercion within the meaning of Section 8(a)(1), the test is not the employer'sintent or motive, but whether the conduct is reasonably calculated or tends to inter-fere with the free exercise of the rights guaranteed by the Act.61Then, too, on theissue of whether the Respondent violated Section 8(a) (1), consideration has alsobeen given to Respondent's illicit interest in Airco and its discriminatory dischargesof Curry and Richburg, as it is not required that each item of Respondent's conductbe considered separately and apart from all others, but consideration must be givento all such conduct as a whole with a view to drawing inference reasonably justifiedby their cumulative probative effect 62In applying these principles to the facts in this proceeding, it is found that Re-spondent violated Section 8(a) (1) when Pakola, Respondent's supervisor, questionedCondon, an employee, with respect to his attending a meeting of the United Steel-workers Union in July 1961. Pakola asked Condon, during working hours, aboutthe union meeting and inquired as to how many people attended and whether hesigned anything.Pakola also told Condon that he had a list of thenames of allthose who attended the union meeting.63Ledford Thornton, an employee, testified that he also attended a meeting of theUnited Steelworkers Union and while at work, O'Malley came over to him the follow-ingmorning and inquired as to what had transpired at the meeting and thatO'Malley stated he had a list of the names of those who attended this union meeting.O'Malley also said to Thornton: "I thought you guys was friends of mine ...."It is found that the two incidents delineated above were intended to have theeffect of interfering with the rights guaranteed to employees by Section 7 of the Actand thus constituted interference, restraint, and coercion in violation of Section8 (a) (1) of the Act.It is recommended that the allegation of the complaint be dismissed with respectto Pakola threatening an employee that "troublemakers" would be fired as noevidence was introduced by the General Counsel to prove this charge.IV- THE REMEDYHaving found that the Respondentis engagingin and has engaged in certain unfairlabor practices, it shall be recommended that it and its successors cease and desistfrom engaging in such conduct in the future and that it shall take certain affirmativeaction designed to dissipate the effects of its unfair labor practices and thus effectuatethe policies of the Act.Having found that Respondent has dominated and unlawfully recognized andrendered support to Airco and unlawfully entered into a collective-bargainingcontract containing a dues checkoff provision, it shall be recommended that theRespondent withdraw and withhold all recognition from and completely disestablishsaid Airco as the ccllective-bargaining representative of its employees.Having alsofound that the collective agreement dated April 14, 1961, granting recognitionto Airco was, in the total facts of this case, a further form of unlawfulassistance, itmA finding need not be supported by direct evidence.The Radio Officers' Union of theCommercial Telegraphers Union, AFL (A H, Bull Steamship Company), v. N.I. R.B.,347U S 17, 48-49 ,1 L R B. v. Link-Belt Conipani,.311 U S 584 Circumstantial evidencecan be considered and inferences drawn as direct evidence is not always obtainable.N.L B R v SouthernfleetCompanu,246 F 2d 53, 54 (C A 4).noNL.RB vLester Bros, Inc,301F 2d62(CA 4)m T-r- C'*-t -" , "L R B , 264 F2,1 96, 99 (C.A 7) ; NecoElectrical ProductsCorporation,124 NLRB 481, 482e2N L R R v Popeil R, others, Inc,216 F 2d 66, 68 (C A7) , NLRB v C W. Rad-cliffe and IT. 1V. Manel,c,'/b/a IlomedaleTractor & Equipment Company,211 F. 2d 309,319 (C A 9), cart denied 348 U S 83363 Pakola's deninl is not creditedSee footnote 48,supra.672010-63-vol 139-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall also be recommended that the Respondent cease giving effect to that contract,or to any extension, renewal, modification, or supplement thereof, or to any super-seding contract.It is also recommended that the Respondent reimburse its employees and formeremployees for any Airco dues paid directly to Airco or deducted from their wagespursuant to checkoff authorizations and paid to or being retained for Airco, by pay-ing to each of them a sum of money equal to the total of such dues paid directly toAirco or deducted from said employees' wages 64Having found that Airco's artificial creation was a means to combat the UnitedSteelworkers of America, AFL-CIO, as well as to frustrate self-organization and de-feat genuine collective bargaining by its employees, the Trial Examiner is convincedthat the Respondent-created Airco cannot emancipate itself from habitual subservienceto its creator without being completely disestablished so as to insure that employeeswould have the complete and untrammeled freedom of choice guaranteed by the lastparagraph of Section 1 of the Act 65 and by Section 766 The Board, with judicialapproval, has required since its earliest days, the permanent withdrawal of recog-nition from, and complete disestablishment of, any labor organization so "corrupted"by employerdomination,support and interference as to be inherently incapable ofever affording employees "an agency for collective bargaining." 67The Board, withthe approval of the Supreme Court, has stated that where the employer's interferencehas been so extensive as to constitutedomination,disestablishment of the assistedunion is the proper remedy where, it is satisfied that the employer's unlawful as-sistance cannot otherwise be dissipated.68Where, as here, however, the weight of the Respondent's economic power overits employees has been thrown behind Airco so as to have dominated its formationand coerced its majority acceptance, Respondent merely being ordered to cease as-sisting and interfering with its employees' organizational rights and to withdrawrecognition from Airco and a declaration of future neutrality, though of aid, willnot necessarily suffice to wholly dissipate the effect of its violations of the Act 69because the employees may well hesitate to reject in any future election a unionwhich the Respondent has so forcibly created and ardently favored in the past.70There is a "clear legislative policy to free the collective bargaining process from alltaint of an employer's compulsion, domination or influence.,' 71 It will, therefore,be recommended that Respondent be directed to not only ceaseassistingand support-ing but completely disestablish Airco Employees Association.It has been found that Respondent discriminated in regard to the hire and tenureof employment of Thomas Curry and Ray E. Richburg by discharging them becauseof their union activities.Itwill be recommended that they be reinstated to theirformer or substantially equivalent positions. It is also recommended that Respondentmake Curry and Richburg whole for any loss of pay they may have suffered becauseof discrimination against them by payment to them ofa sumof money equal to whatthey would normally have earned as wages during the period from their discrim-e+Vuginia Electricand PowerCompany v. N.L R B ,319 US. 533, 540-541;DixieBedding Manufacturing Company v N L.R B,268 F 2d 901, 906 (C A5) ; Harold Hib-bard and BenR. Stein, Individuallyand as a Partnership,d/b/a HibbardDowelCo., 113NLRB 28, 30eaThat section declares it to be the policy of the United States to protect "the exerciseby workers of full freedom of . designation of representatives of their own choosing,"which, in turn, reaffirms the rights guaranteed in Section 7.See Texas & New OrleansRR Co v Brotherhood of Railway & Steamship Clerks, etc ,281 U S 548, 569, 57066Which reaffirms the right of employees "to bargain collectively through representa-tives of their own choosing " SeeN L R Bv A JTower Company,329 U S 324, 33167N.L R B v. Pennsylvania Greyhound Lines, Inc,303 U.S 261, 268, 271sa The Supreme Court said inN.L R Bv District50, United Mine Workersof America,355 U S 453, 458,The Board has always distinguished the remedy appropriate in thecase of a uniondominatedby anemployer from the remedy appropriate in the case of a unionassistedbut uedominatedby the employerIn thecase of adominatedunion the Boardusually orders the complete disestablishment of theunionso that itcan never becertified by the BoardThis Court has sustained such orders.69 See NL R.B. v Stow Manufacturing Co ,217 F 2d 900, 904 (C A 2)70 ",leaders in a companyunion arenecessarilycompany representatives,accus-tomed to submission to the company, and `men accustomedto such submission seldomregain independence overnight' "Majestic Metal Specialties, Inc,92 NLRB1854, 1859.71 InternationalAssociation of Machinists,Tool and DieMakers LodgeNo. 35(SerriekCorp.) v NLRB , 311 U.S 72, 80. DIXIE BELLEMILLS, INC., ETC.629inatory discharge to the date of offer of reinstatement,less their net earnings duringsaid period, the backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289.General Counsel in his "Proposed Recommendations" (General Counsel ExhibitNo. 1) requests that the recommended order include an award of interest on back-pay.This is for the Board to determine as a matter of policy and the Trial Ex-aminer as of the date of this recommended report is aware of no Board Orderawarding interest.CONCLUSIONS OF LAW1.The business operations of Respondent constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section 2(6) and (7) ofthe Act.2.AircoEmployeesAssociation, Inc., and United Steelworkers of America, AFL-CIO, arelabor organizations within the meaning of Section2(5) of the Act 723.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteedby Section 7 of the Act,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)( I) ofthe Act.4.By forming,assisting,interfering,and dominating the administrationof Airco,and by recognizing and entering into a contractwhichprovides for a dues-checkoffprovision and by according continuingeffectto its contractwithsaidAirco, Re-spondent has engaged in and is engaged in unfair labor practiceswithinthe meaningof Section 8(a)( I) and(2) of the Act.5.By discriminating with regard to the hire and tenure of employment of ThomasCurry and Ray E.Richburg, Respondent discouraged membership in United Steel-workers of America,AFL-CIO,and committed unfair labor practices within themeaning of Section &(a) (3) ofthe Act.[Recommendations omitted from publication.]72N.L.R.B. v. Standard Coil Products Co.,Inc.,224 F. 2d 465, 467-469 (C.A. 1), cert.denied 350 U.S. 902.Dixie Belle Mills, Inc., A Wholly-Owned Subsidiary of Bell Indus-tries, Inc.andTextileWorkers Union of America,AFL-CIO-CIL, Petitioner.Case No. 10-RC-5149.October 30, 1962DECISION ON REVIEW AND DIRECTION OF ELECTIONOn February 15, 1962, Walter C. Phillips, the Regional Directorfor the Tenth Region, issued a Decision and Order in the above-entitled proceeding, dismissing the petition on the ground that theunit requested was inappropriate and the Petitioner had specificallydisclaimed any desire to proceed in a larger unit. Thereafter, pursuantto Section 102.67 of the Board's Rules and Regulations, Series 8, asamended, the Petitioner filed with the Board a timely request forreview of such Decision and Order on the ground that the RegionalDirector's findings were in error and that, in the circumstances of thiscase, the requested unit, limited to a single plant, is appropriate.TheEmployer filed a statement in opposition to the request for review.On March 8, 1962, the Board by telegraphic order granted the re-quest for review because of the factual and policy issues raised.There-after, the Petitioner filed a brief supporting its unit contention and theEmployer filed a brief in opposition thereto.The Board has considered the entire record with respect to theissues under review, including the positions of the parties as set forth139 NLRB No. 61.